UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6128



ANTHONY G. HOGAN,

                                             Plaintiff - Appellant,

         versus

PRINCE WILLIAM-MANASSAS ADULT DETENTION CENTER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-16-AM)


Submitted:   February 27, 1996             Decided:   March 19, 1996


Before HALL, WILKINS, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony G. Hogan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on March 29, 1995; Appellant's notice of

appeal was filed on December 5, 1995. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period de-
prives this court of jurisdiction to consider this case. We there-

fore dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2